OFFICJAL BUSONESS           U.S.POSTAGEe PITNEY BOWES
                                          STATE OF TEXAS
                                          PENALTY FOR
                                               TEUSE          'i      ZIP 78701
                                                              uju2    02 W
                                                              Qs Us   0001401603MAY 22 2015
P.O. BOX 12308, CAPITOL STATION

    AUSTIN, TEXAS 78711




                                  RE: WRs80,867s01

                                  TONY ALLEN WILBURN.
                                  'O'iO    UNIT   T[